495 So. 2d 507 (1986)
Teddie MARICHE
v.
STATE of Mississippi.
No. 56599.
Supreme Court of Mississippi.
October 1, 1986.
Mose Lee Sudduth, Jr., Columbus, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Deirdre McCrory, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before WALKER, C.J., and SULLIVAN and ANDERSON, JJ.
WALKER, Chief Justice, for the Court:
Teddie Mariche was indicted for rape and tried in the Circuit Court of Lowndes County. He was convicted and sentenced as an habitual offender to life imprisonment without possibility of parole. He appeals from that conviction. Because we find no error, we affirm.
On December 21, 1984, the victim went to a coin laundry in Lowndes County to wash clothes. After she finished her laundry, she prepared to leave and discovered that her automobile would not start. She raised the hood, and as she attempted to tighten the battery cables, a man drove up in an older model, four-door Buick, which was white with a red top. The man, who had dark, wavy hair and brown eyes, was wearing double-knit slacks and a shirt with a flower pattern. He offered to take her to her residence to obtain jumper cables. She accepted the offer and got into the Buick. He drove to a secluded spot and raped her. He then drove away, and she walked to a nearby residence where she telephoned the police and reported the rape.
Ten (10) days later Investigator Ben Kilgore of the Lowndes County Sheriff's Department, who had been one of the officers responding to the victim's call, was parked watching traffic near Columbus, Mississippi. After noticing an older, four-door, red-over-white Buick driven by a man with dark hair, he turned on his blue light to stop the driver. The man in the Buick sped away, beginning a chase that crossed over the state line at least twice and involved six (6) law enforcement mobile units. The pursuit ended when Detective Ron Cook blocked the road with his automobile, got out, and drew his gun, causing the driver of the Buick to stop. The driver, Mariche, was indicted for rape. At trial the victim identified Mariche as the man who had raped her. The jury found Mariche guilty of rape and, after a hearing, the trial judge sentenced him as an habitual offender to *508 life imprisonment without possibility of parole.
Mariche appeals, claiming that the trial court erred in admitting evidence of the chase which occurred when Investigator Kilgore saw Mariche. By admitting testimony about the chase, Mariche claims, the trial court allowed evidence of another crime to be placed before the jury.
Among the well-established exceptions to the rule prohibiting evidence of other crimes is that such evidence is admissible to show guilty knowledge by proving, for example, flight or escape. Lee v. State, 457 So. 2d 920 (Miss. 1984); Hill v. State, 432 So. 2d 427 (Miss. 1983), cert. denied, 464 U.S. 977, 104 S. Ct. 414, 78 L. Ed. 2d 352 (1984). See also Mississippi Rule of Evidence 404(b) (evidence of other crimes admissible to show knowledge). The conviction and sentence are affirmed.
AFFIRMED.
ROY NOBLE LEE and HAWKINS, P.JJ., and DAN M. LEE, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.
PRATHER, J., not participating.